Title: Isaac Shelby to Henry Clay, 16 May 1813 (Abstract)
From: Shelby, Isaac
To: Clay, Henry


16 May 1813, Frankfort. “Before this reaches your hands, you will no doubt be informed of the mournfull disaster that befell Colo. Dudley’s Regiment on the 5th. inst. opposite Fort Meigs. A more careless in considerate waste of Human blood cannot be found upon the Annals of North America—I have seen a copy of General Harrison’s official dispatch to the Secretary of War on the day this Misfortune happened—To my mind it is a mere plaister to cover his own mistake. It cannot be supposed by any rational mind that Colonel Dudley would have rushed his handful of men into the midst of several thousand British and Indians, had he been aware of their force, or had he have received orders to retreat upon Spiking the Enemys Cannon—He received his orders from Genl. Clay, who had them, verbally from another man to whom Harrison had communicated his designs—Genl Harrison states in his letter of the 5th. to the Secy. of War. That [‘]when our men had spiked the Enemys cannon their work was done, but that confidence which always attends Militia when successful proved their Ruin, that although there was time sufficient to return to the boats before a reinforcement arrived to the Enemy, our men remained upon the Ground in Spite of repeated calls made across the river to bring them back,’ can any rational men believe that in the confusion and tumult, that must have existed on that occasion, that any calls across the river at least half a mile distant could be heard by Colo. Dudley or any of his men—or that he had the smallest apprehension of the danger he was exposed to by delay—on the other hand Harrison must have been aware that his verbal orders might readily have been misunderstood, passing as they did through different hands—he knew too the great Superiority of the Enemy, and it was his duty the moment Colo. Dudley, appeared on the heights on the opposite shore to have sent aboat across the river, apprising him of the danger of delays, and ordering him possitively to cross the river so soon as he had spiked the Enemys Guns—but here the General’s presence of mind seems to have forsaken him and to remove public impressions attributes all the misfortune to the impetuosity of the Militia whose lives in fact have been sacrificed for the want of that information which might easily have been conveyed in time to them.
“A certain——Webster who lives near Lexington and who surrendered with those that survived made his escape the night after the Action, arrived at the St. Marys on the 11th. inst. says that the slaughter was very great, that upwards of three hundred were killed, that Colo Dudley and his Major, my Son, was among the slain & the Indians tomahawked all the wounded; that the enemy was five thousand Strong—This Mournfull event has I assure you deadened the feelings of many of our best patriots, and abated their Confidence in the Commanding General. It will have an unhappy effect upon future calls on Kentucky for men.
“When I consented last year to serve as the chief Magistrate of this State, it was under abelief I should be able to render services to my country in the event of war with the Savages, having had along and intimate knowledge of Indian affairs, and under that impression, have taken the liberty both last year an this, to make various lengthy communications to the War Department. In very few instances have I been answered except by a bare acknowledgment of the receipt of my letter. If the smallest discretion had been confided to me, the post at Camp Meigs could have been reinforced before the Pennsylvania and Virginia Brigades were discharged, which in all probability would have prevented the seige of it, & that inconsiderate waste of Human blood that has resulted from it, & which Kentucky must long deplore.
“It is said here, and the report comes from high authority, that the Secretary of War has declared ‘the Militia of Kentucky will not be paid.’ I lament deeply that their services have been premature, & although I shall at all times hold it my duty as Governor of Kentucky to do what may legally be required of me by the President of the United States. I am free to declare to you that as an individual, my Confidence in the Administration, especially as it relates to War Measures in the Western Country has greatly abated, and I shall feel but little inclination in future to see a greatter proportion of the best blood of Kentucky put to hazard in the General cause in the War.
“I have thus my dear Sir, written you a longer letter than I intended, & from the perturbed state of my feelings excited by the awfull calamity that has befallen my friends & country men, many of the Ideas may seem to you new and incorrect, but some of them have existed before the present moment.
“I pray God that my forebodings as to future events in the Western Country may not be reallised.”
“I have no objection to any part of this letter being communicated to the Secy of War.”
 